Title: From George Washington to Robert Cary & Company, 31 May 1773
From: Washington, George
To: Robert Cary & Company

 

Gentn
New York May 31st 1773.

I am now at this place with Mr Custis (my Ward) who I have brought to the College here; in fixing him properly at it, I find it proper to draw upon you, on his Acct, for one hundred pounds Sterlg in favour of the Reverend Doctr Cowper the President thereof, which Draft bears date with this Letter—please therefore to make payment & place it to Acct of this Young Gentleman.
I shall, it is presumable, have occasion to draw in the same manner for his future expences as they may occur of which you will be duely advised by Gentn Yr Most Obedt Hble Servt

Go: Washington

